Citation Nr: 0736057	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, variously characterized.

2.  Entitlement to an increased initial rating for 
endometriosis, with a total abdominal hysterectomy, currently 
evaluated at 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from August 
1994 to December 1994, and on active duty from July 1995 to 
June 2000. 

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied service 
connection for a right wrist disorder, and granted service 
connection for endometriosis, assigning a noncompensable 
rating.  The veteran filed timely appeals.

During the pendency of the veteran's appeals, the RO awarded 
a higher initial evaluation for her service-connected 
endometriosis from 0 percent to 30 percent.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status. 

Following the veteran's September 2002 hysterectomy, her 
service-connected disability was recharacterized, and a 
rating was established under the diagnostic code applicable 
to a total abdominal hysterectomy without loss of both 
ovaries.  

A hearing before a Decision Review Officer was held on April 
2005.  The hearing transcript has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

Service connection for endometriosis was granted in June 
2001.   Laparoscopy performed during service had revealed 
endometriosis on the bladder, urethra, and uterus.  
Subsequent bouts of pelvic pain and heavy and irregular 
bleeding have been documented.  Severe bleeding accompanied 
by hypotension resulted in a total abdominal hysterectomy 
with left salpingo-oophorectomy in September 2002.  A 
November 2002 VA examination found that the hysterectomy was 
brought about by the veteran's service-connected 
endometriosis. 

The medical record is virtually silent as to the presence of 
bladder and/or bowel symptoms that may have been associated 
with the veteran's service-connected endometriosis.  However, 
the veteran reported to a VA physician in April 2004 that she 
had been followed by a private physician for bladder 
symptomatology.  The possibility of residual endometriosis 
with bladder dysfunction was discussed, but there is no 
indication of subsequent treatment for either disorder.  
Moreover, records of treatment for bladder dysfunction have 
not been obtained.  Upon remand, a request for all of the 
veteran's post-service gynecologic and urologic treatment 
records should be made.  The veteran should then be scheduled 
for a VA examination to determine the nature and extent of 
the veteran's residual endometriosis and/or bladder or bowel 
dysfunction.  

Furthermore, the record reveals that the veteran has not 
received the notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for either of her claims.  Such notice 
must accomplish the following: (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claims, to include the disability rating 
and the establishment of the effective date; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence that she is expected to provide; and (4) request or 
tell the veteran to provide any evidence in her possession 
that pertains to the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate her 
claims for service connection and an 
increased initial evaluation, to include 
evidence of the current severity of the 
disabilities and how effective dates are 
established.  She should be notified of 
information and evidence that VA will seek 
to provide (e.g., VA outpatient clinical 
records) and information and evidence that 
she is expected to provide (e.g., private 
treatment records).  She should be advised 
to submit any pertinent evidence in her 
possession that has not been previously 
submitted.

2.  The veteran should be asked to 
identify all non-VA and VA medical care 
providers who have treated or evaluated 
her for post-service gynecologic or 
urologic dysfunction, to include the 
private physician who treated her for 
bladder symptomatology in or around 2004.  
After securing the necessary releases, the 
RO should obtain those treatment records.  

3.  The veteran should be afforded a VA 
gynecological examination to determine the 
existence of residual endometriosis and 
any associated bladder or bowel 
dysfunction.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  A complete 
rationale should be provided for any 
proffered opinion. 

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and her 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112.  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


 
